Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on 07/02/2021 for Application No. 17/366,802.  By the amendment, claims 11-21 are pending and newly being added. Claims 1-10 being canceled. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 14, 15 and 16 are objected to because of the following informalities:  the term “suspended” is suggested to replace with “mounted” or “disposed” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Suzuki et al. (US 10,634,227 B2).
Regarding claim 11, Suzuki discloses a hydrodynamic torque converter (see at least Figure 7, i.e., torque converter 160) comprising: 
a pump wheel (20), 
a turbine wheel (22), a torsion damper (14), 
an intermediate space (i.e., space between turbine 12 and wall 130, hereinafter, “space12-130”) being located between the turbine wheel (22) and the torsion damper (14), 
a torus (Fig. 7, i.e., made up of at least impeller 20 and turbine 22, hereinafter, “torus20-22”) being formed by the pump wheel (20) and the turbine wheel (22) for hydraulic fluid, and 


Regarding claim 12, Suzuki discloses the hydrodynamic torque converter (160) according to claim 11, wherein the flow-guiding wall (162) is annular or bowl-shaped, and the flow-guiding wall (162) has a central opening (i.e., shown between turbine 22 and surface P) located in the intermediate space (space12-130).  

Regarding claim 13, Suzuki discloses the hydrodynamic torque converter (160) according to claim 11, wherein the flow-guiding wall (162) is a separate structural element of the hydrodynamic torque converter (160).  

Regarding claim 14, Suzuki discloses the hydrodynamic torque converter (160) according to claim 13, 
wherein the flow-guiding wall (162) is suspended on a housing (27) of the hydrodynamic torque converter (160) that accommodates the pump wheel (20) and the turbine wheel (22).  

Regarding claim 15, Suzuki discloses the hydrodynamic torque converter (160) according to claim 14, 
wherein the pump wheel (20) has blades (Fig. 7, not labeled) which are attached to a first housing component (i.e., shown by pump 20, not labeled, hereinafter, “housing20”) of the housing (27) that forms the pump wheel (20), and the flow-guiding wall (162) is suspended on a pump component.  

Regarding claim 16, Suzuki discloses the hydrodynamic torque converter (160) according to claim 14, 
wherein the housing (27) comprises a second housing component (26) which accommodates at least one of the torsion damper (14) and a bridging clutch (16), and   
the flow-guiding wall (162) is suspended on the second housing component (26).  

Regarding claim 17, Suzuki discloses the hydrodynamic torque converter (160) according to claim 11, 
wherein an outlet opening (Fig. 7, i.e., outlet shown at between stator 24 and turbine 22, not labeled, hereinafter “outlet24-22”) for hydraulic fluid is located radially inside between the torsion damper (14) and the pump wheel (20), and the turbine wheel (22) has at least one opening (41) through which a connection for the hydraulic fluid is formed between the intermediate space (space12-130) and the outlet opening (outlet24-22).  

Regarding claim 18, Suzuki discloses the hydrodynamic torque converter (160) according to claim 11, further comprising 
a bridging clutch (16), the bridging clutch (16) is located on one side of the torsion damper (14) between a housing (27) and the torsion damper (14), the intermediate space (space12-130) is located on an other side of the torsion damper (14) between the turbine wheel (22) and the torsion damper (14), and the torsion damper (14) has a torsion damper wall (130) which guides the hydraulic fluid radially inward into the intermediate space (space12-130).  

Regarding claim 19, Suzuki discloses the hydrodynamic torque converter (160) according to claim 18, wherein the torsion damper wall (130) screens the torsion damper (14), in a radially outer area, from the flow of the hydraulic fluid emerging from the torus (torus20-22).  

Regarding claim 20, Suzuki discloses the hydrodynamic torque converter (160) according to claim 19, wherein first curved springs (58) of the torsion damper (14) are arranged, in the radially outer area, on a common circumference or circumferential area (Fig. 7). 

Regarding claim 21, Suzuki discloses a hydrodynamic torque converter (160) comprising: 
a pump wheel (20) and 
a turbine wheel (22) arranged within a converter housing (27), and 

a torsion damper (14) being arranged within the converter housing (27) on an axial side of the turbine wheel (22) opposite the pump wheel (20), and the torsion damper (14) being axially spaced from the turbine wheel (22) by an intermediate space (space12-130) located between the turbine wheel (22) and the torsion damper (14); and 
a flow-guiding wall (162) being connected to the housing (27) and extending from the housing (27) such that a radially outward flow of the hydraulic fluid, emerging from9/21/21 -1241 pm -3-17/366,802the torus (torus20-22), being radially inward directed by the flow-guiding wall (162) into the intermediate space (space12-130). 9121121 -1241 pm -4-  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maienschein (US 8,919,509 B2) discloses a torque transfer device, see Figures 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/TINH DANG/Primary Examiner, Art Unit 3659